Exhibit 10.1

BJ’S RESTAURANTS, INC.

2005 EQUITY INCENTIVE PLAN

PERFORMANCE STOCK UNIT AWARD CERTIFICATE

THIS IS TO CERTIFY that BJ’s Restaurants, Inc., a California corporation (the
“COMPANY”), has offered you (the “GRANTEE”) the right to receive performance
stock units (“PERFORMANCE STOCK UNITS” or “AWARD”) promulgated under the
Company’s 2005 Equity Incentive Plan (the “PLAN”) on the terms set forth below.

 

Name of Grantee:   

Address of Grantee:

 

Total Target Number of Stock Units:

Offer Grant Date:

Measurement Period: Grant Fiscal Year plus Two Subsequent Fiscal Years

Vesting: Three Fiscal Years plus Achievement of Performance Goals

Your total target number of Performance Stock Units will vest and become payable
in shares of Common Stock based on the achievement of performance goals
established for the Measurement Period by the Compensation Committee of the
Board of Directors of the Corporation (the “Committee”). Upon determination by
the Committee of the performance goals for the Measurement Period, the goals
shall be communicated to you in writing. The actual number of stock units that
vest and become payable based on performance during the Measurement Period may
range from 0% to 150% of the number of Performance Stock Units.

By your electronic authorization, you and the Company agree to be bound by all
of the terms and conditions of the Performance Stock Unit Agreement, which is
attached hereto. By executing this Certificate, you hereby irrevocably elect to
accept the Performance Stock Units rights granted pursuant to this Certificate
and the related Performance Stock Unit Agreement and to receive the Award of
Performance Stock Units designated above subject to the terms of this
Certificate, the Plan and the Award Agreement.

 

BJ’S RESTAURANTS, INC. By:       Gregory A. Trojan, President and CEO



--------------------------------------------------------------------------------

BJ’S RESTAURANTS, INC.

2005 EQUITY INCENTIVE PLAN

PERFORMANCE STOCK UNIT AGREEMENT

This Performance Stock Unit Agreement (this “AGREEMENT”), is made and entered
into on the execution date of the Performance Stock Unit Certificate to which it
is attached (the “CERTIFICATE”), by and between BJ’s Restaurants, Inc., a
California corporation (the “COMPANY”), and the Employee (“GRANTEE”) named in
the Certificate.

Pursuant to the BJ’s Restaurants, Inc. 2005 Equity Incentive Plan, as amended or
restated from time to time (the “PLAN”), the administrator of the Plan (the
“ADMINISTRATOR”) has authorized the grant to Grantee of performance stock units
(“PERFORMANCE STOCK UNITS” or “AWARD”), upon the terms and subject to the
conditions set forth in this Agreement and in the Plan. Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Plan.

NOW, THEREFORE, in consideration of the premises and the benefits to be derived
from the mutual observance of the covenants and promises contained herein and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. BASIS FOR AWARD. This Award is made in accordance with Section 13 of the
Plan. The Grantee hereby receives as of the date hereof an Award of Performance
Stock Units pursuant to the terms of this Agreement and the Certificate (the
“GRANT”).

2. UNITS AWARDED.

(a) The Company hereby awards to the Grantee, Performance Stock Units for the
Hypothetical Number of Shares set forth in the Certificate. Performance Stock
Units are hypothetical Common Stock units having a value equal to the Fair
Market Value of an identical number of shares of the Company’s Common Stock.
Each restricted stock unit represents a right to receive one share of Common
Stock from the Company upon vesting as set forth in the Certificate. Until the
Performance Stock Units have vested and the underlying shares of Common Stock
are reflected as issued and outstanding on the Company’s stock ledger, Grantee
shall have none of the rights of a shareholder with respect to the shares of
Common Stock underlying the Award.

(b) The Company shall in accordance with the Plan establish and maintain a
Performance Stock Unit Account for the Grantee, and such account shall be
credited for the number of Performance Stock Units granted to the Grantee. The
Performance Stock Unit Account shall be credited for any securities or other
property (including regular cash dividends) distributed by the Company in
respect of its Common Stock. Any such property shall be subject to the same
vesting schedule as the Performance Stock Units to which they relate.

(c) Until the Performance Stock Units awarded to the Grantee shall have vested
and become payable as specified in the Certificate, the Performance Stock Units
and any related securities, cash dividends or other property nominally credited
to a Performance Stock Unit Account may not be sold, transferred, or otherwise
disposed of and may not be pledged or otherwise hypothecated.

3. VESTING. Subject to and contingent upon the achievement of the applicable
Performance Goals established by the Committee with respect to the Award, and
subject to Grantee’s Active Status on the applicable vesting date, the
Performance Stock Units shall vest in accordance with the vesting schedule set
forth in the Certificate. Within a reasonable period of time following the end
of the Performance Period, the Committee shall determine, in accordance with the
Performance Goals and related criteria and methodology established by the
Committee for the Performance Period, the extent to which the Performance Goals
have been achieved and the actual number of Performance Stock Units becoming
vested based on performance during the Performance Period (“PERFORMANCE
CERTIFICATION”). Except as may be specifically provided in the Plan or in the
Certificate, if the Grantee ceases Active Status for any reason, the unvested
Performance Stock Units shall be forfeited and cancelled immediately. Active
Status for only a portion of the applicable vesting period, even if a
substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment as described under the Plan.

 

2



--------------------------------------------------------------------------------

4. CONVERSION OF UNITS AND ISSUANCE OF SHARES. Subject to the achievement of the
applicable Performance Goals, upon each vesting date, one (1) share of Common
Stock shall become issuable for each Performance Stock Unit that vests on such
date. As soon as practicable after the applicable vesting date, upon
satisfaction of any tax withholding obligations, the Company will transfer to
Grantee the number of shares of Common Stock with respect to which the
restrictions have lapsed. Notwithstanding anything to the contrary contained
herein, the vesting date for Performance Stock Units shall be no earlier than
the date of the Performance Certification. The Administrator shall cause a stock
certificate to be delivered to the Grantee with respect to such shares free of
all restrictions hereunder, except for applicable federal securities laws
restrictions.

5. COMPLIANCE WITH LAWS AND REGULATIONS. The issuance of Shares upon vesting of
the Performance Stock Units shall be subject to compliance by the Company and
the Grantee with all applicable requirements of securities laws, other
applicable laws and regulations of any stock exchange or interdealer quotation
system on which the Common Stock may be listed at the time of such issuance or
transfer. The Grantee understands that the Company is under no obligation to
register or qualify the Shares with the Securities and Exchange Commission
(“SEC”), any state securities commission or any stock exchange to effect such
compliance.

6. TAX WITHHOLDING. The Grantee agrees that no later than the date as of which
the Performance Stock Units vest, the Grantee shall pay to the Company (in cash
or to the extent permitted by the Administrator, Shares held by the Grantee
whose Fair Market Value on the day preceding the date the Performance Stock
Units vests is equal to the amount of the Grantee’s tax withholding liability)
any federal, state or local taxes of any kind required by law to be withheld, if
any, with respect to the Performance Stock Units for which the restrictions
shall lapse (except that withholding of applicable income taxes will be deferred
until delivery of such the shares of Common Stock underlying such Performance
Stock Units if Grantee elected to receive such shares at a time subsequent to
vesting in accordance with the terms of the Certificate). Alternatively, the
Company or its Affiliates shall, to the extent permitted by law, have the right
to deduct from any payment of any kind otherwise due to the Grantee (including
payments due when the Performance Stock Units vest) any federal, state or local
taxes of any kind required by law to be withheld with respect to the shares of
Performance Stock Units.

7. SECTION 409A LIMITATION. It is the parties intention that this arrangement
comply with Internal Revenue Code Section 409A. In the event the Administrator
determines at any time that this Performance Stock Unit constitutes
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, notwithstanding any provision of the Plan or this Agreement to the
contrary, the Award shall satisfy the additional conditions applicable to
nonqualified deferred compensation under Section 409A of the Code. Therefore,
unless the parties explicitly agree that this provision is inapplicable,
notwithstanding anything to the contrary in this or any other agreement:

(a) A deferral election or second election or change in the time or form of
benefit payments that would violate Section 409A shall have no legal effect, and
the Grantee shall have the right to receive the amount (and will be taxable on
it) as if it had been paid when it would have been paid absent the illegal
election. The Grantee promises to repay, with interest at the applicable federal
rate, any amount paid prior to the specified Payment Date in violation of
Section 409A.

(b) If the Company mistakenly defers more than the Grantee elected, the excess
amount deferred shall be a non-elective Company deferral payable at the time and
in the manner as the elected deferral. The Grantee hereby authorizes withholding
the mistaken amount from his or her Award.

(c) If the Company mistakenly defers less than the Grantee elected, the
deficiency shall be credited to the employee as soon as discovered. The
Grantee’s Award thereafter shall be reduced (without adverse consequences to the
employer) in a reasonable way specified by the Company to offset the cost of
correcting the deficiency.

(d) In lieu of the foregoing, the employer unilaterally may take any other steps
that will prevent any of the errors described above from violating Section 409A.

(e) Notwithstanding the foregoing, the Company shall have no liability to any
Participant or any other person if the terms of this Award do not satisfy the
additional conditions applicable to nonqualified deferred compensation under
Section 409A of the Code and Section 8 of the Plan.

 

3



--------------------------------------------------------------------------------

8. NONTRANSFERABILITY. Neither the Award, nor any interest therein or amount of
shares payable in respect thereof, may be sold, assigned, transferred, pledged
or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily prior to vesting except as may be specifically permitted pursuant
to Section 7(e) of the Plan.

9. NO RIGHT TO CONTINUED SERVICE. Nothing in this Agreement shall be deemed by
implication or otherwise to impose any limitation on any right of the Company or
any of its Affiliates to terminate the Grantee’s Active Status at any time, in
the absence of a specific written agreement to the contrary.

10. REPRESENTATIONS AND WARRANTIES OF GRANTEE. The Grantee represents and
warrants to the Company that:

(a) Agrees to Terms of the Plan. The Grantee has received a copy of the Plan and
has read and understands the terms of the Plan and this Agreement, and agrees to
be bound by their terms and conditions. The Grantee acknowledges that there may
be adverse tax consequences upon the vesting of Performance Stock Units or
thereafter if the Award is paid and the Grantee later disposes of the Shares,
and that the Grantee should consult a tax advisor prior to such time.

(b) Cooperation. The Grantee agrees to sign such additional documentation as may
reasonably be required from time to time by the Company.

11. ADJUSTMENT UPON CHANGES IN CAPITALIZATION. In the event of a change in
capitalization of the Company as a result of events of the type described in
Section 5 of the Plan, the Administrator may make appropriate adjustments to the
number and class of shares relating to the Performance Stock Units as it deems
appropriate, in its sole discretion, to preserve the value of this Award. The
Administrator’s adjustment shall be made in accordance with the provisions of
Section 5 of the Plan and shall be effective and final, binding and conclusive
for all purposes of the Plan and this Agreement.

12. GOVERNING LAW; MODIFICATION. This Agreement shall be governed by the laws of
the State of California without regard to the conflict of law principles. The
Agreement may not be modified except in writing signed by both parties.

13. DEFINED TERMS. Except as otherwise provided herein, or unless the context
clearly indicates otherwise, capitalized terms used but not defined herein have
the definitions as provided in the Plan. The terms and provisions of the Plan
are incorporated herein by reference, and the Grantee hereby acknowledges
receiving a copy of the Plan. In the event of a conflict or inconsistency
between the discretionary terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.

14. SUCCESSORS AND ASSIGNS. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Sujbect to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Grantee and Grantee’s
heirs, executors, administrators, legal representatives, successors and assigns.

15. INTERPRETATION. Any dispute regarding the interpretation of this Agreement
shall be submitted by Grantee or the Company to the Administrator for review.
The resolution of such a dispute by the Administrator shall be final and binding
on the Company and Grantee.

16. MISCELLANEOUS. The masculine pronoun shall be deemed to include the
feminine, and the singular number shall be deemed to include the plural unless a
different meaning is plainly required by the context.

 

4